
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35


FORM OF GUARANTY AGREEMENT
(SEVENTH MEZZANINE LOAN)

        THIS GUARANTY AGREEMENT (SEVENTH MEZZANINE LOAN) (this "Guaranty") is
executed as of December 21, 2007, by HCR MANORCARE, INC., a Delaware
corporation, having an address at 333 North Summit Street, Toledo, Ohio 43604
("Guarantor"), for the benefit of JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United States of America, having an
address at 270 Park Avenue, New York, New York 10017, as collateral agent for
itself and any other Noteholder (as defined below) (together with its successors
and assigns, "Lender").

W  I  T  N  E  S  S  E  T  H:

        WHEREAS, pursuant to that certain Promissory Note, dated as of the date
hereof, executed by HCR VII Properties, LLC, a Delaware limited liability
company ("Borrower"), and payable to the order of JPMorgan Chase Bank, N.A.,
Column Financial, Inc., and Bank of America, N.A. (collectively, the
"Noteholders"), in the stated principal amount of Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00) (as the same may be amended, extended,
consolidated, split, severed, restated, replaced, supplemented, or otherwise
modified from time to time, the "Note"), Borrower has become indebted, and may
from time to time be further indebted, to the Noteholders with respect to a loan
(the "Loan"), made pursuant to that certain Loan Agreement (Seventh Mezzanine
Loan), dated as of the date hereof, by and between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the "Loan Agreement"), which Loan is secured by that certain
Pledge and Security Agreement (Seventh Mezzanine Loan) dated as of the date
hereof (as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time, collectively, the "Pledge Agreement"), and
further evidenced, secured or governed by other instruments and documents
executed in connection with the Loan (together with the Note, the Loan Agreement
and the Pledge Agreement, the "Loan Documents"); and

        WHEREAS, Lender is not willing to make the Loan, or otherwise extend
credit, to Borrower unless Guarantor unconditionally guarantees payment and
performance to Lender of the Guaranteed Obligations (as herein defined); and

        WHEREAS, Guarantor is the owner of a direct or indirect interest in
Borrower, and Guarantor will directly benefit from Lender's making the Loan to
Borrower.

        NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower,
and for ten dollars ($10) and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


ARTICLE I

NATURE AND SCOPE OF GUARANTY


        1.1    Guaranty of Obligation.    Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall become
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.

--------------------------------------------------------------------------------



        1.2    Definition of Guaranteed Obligations.    

        (a)   As used herein, the term "Guaranteed Obligations" means:

        (i)    the obligations and liabilities of Borrower to Lender for any
loss, damage, cost, expense, liability, claim and any other obligation incurred
by Lender (including attorneys' fees and costs reasonably incurred) arising out
of or in connection with any of the following:

        (A)  fraud or intentional misrepresentation by Mortgage Borrower, Senior
Mezzanine Borrower, Borrower, Maryland Owner, Operator, Master Tenant or
Guarantor in connection with the Loan;

        (B)  damage to the Properties caused by actual, physical waste by
Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Maryland Owner, Operator
or Master Tenant or the gross negligence or willful misconduct of Mortgage
Borrower, Senior Mezzanine Borrower, Borrower, Maryland Owner, Operator or
Master Tenant;

        (C)  the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Pledge
Agreement concerning any environmental laws, hazardous substances and asbestos
and any indemnification of Lender with respect thereto in either document;

        (D)  the removal or disposal of any portion of the Properties, the
Senior Mezzanine Collateral or the Collateral after and during the continuation
of an Event of Default, a Senior Mezzanine Loan Event of Default or a Mortgage
Loan Event of Default;

        (E)  the misappropriation or conversion by Mortgage Borrower, Senior
Mezzanine Borrower, Borrower, Maryland Owner, Operator or Master Tenant of
(I) any Insurance Proceeds paid by reason of any Casualty, (II) any Awards
received in connection with a Condemnation, (III) any Rents following and during
the continuation of an Event of Default, (IV) any Rents paid more than one
(1) month in advance, (V) any Net Liquidation Proceeds After Debt Service or
(VI) any amounts disbursed from the Low DSCR Interest Floor Reserve Account such
that they are not used or applied for the express purposes set forth in
Section 7.1.2 of the Loan Agreement;

        (F)  if Borrower fails (i) to maintain its status as a Special Purpose
Entity, as required by, and in accordance with, the terms and provisions of the
Loan Agreement or (ii) to cause Senior Mezzanine Borrower to maintain its status
as a Special Purpose Entity, as required by, and in accordance with, the terms
and provisions of the applicable Senior Mezzanine Loan Agreement or (iii) to
cause any or all of the limited liability companies constituting Mortgage
Borrower, Maryland Owner, Master Tenant or Operator to maintain its status as a
Special Purpose Entity, as required by, and in accordance with, the terms and
provisions of the Mortgage Loan Agreement or the Leases (in each case except
with respect to the obligation to remain solvent, maintain adequate capital and
pay its debts as they become due (unless funds are available to pay such debts
and Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Master Tenant or Operator, as applicable, fails to do so));

        (G)  any amounts actually received by (i) Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, or Master Tenant that are not deposited into
the applicable Senior Mezzanine Deposit Account or the Mortgage Cash Management
Account to the extent required to be so deposited pursuant to the applicable
Senior Mezzanine Loan Agreement or the Mortgage Loan Agreement or under the Rent
Instruction, the Leases, the applicable Senior Mezzanine Cash Management
Agreement or under the Mortgage Cash Management Agreement or (ii) Borrower that
are not deposited into the Seventh Mezzanine Deposit Account to the extent
required to be so deposited pursuant to any Loan Document;

2

--------------------------------------------------------------------------------



        (H)  if any or all of the limited liability companies constituting
Mortgage Borrower, Senior Mezzanine Borrower, Borrower or Maryland Owner fails
to obtain Lender's prior consent to any Indebtedness for borrowed money or
voluntary Liens encumbering the Collateral not otherwise permitted by the Loan
Documents; and

        (I)   any breach of any representation, warranty or covenant in
Section 4(b) or (c) of the Pledge Agreement.

        (ii)   the Debt (A) in the event of: (I) any or all of the limited
liability companies constituting Mortgage Borrower, Senior Mezzanine Borrower,
Borrower, Maryland Owner, Requisite Operators, Master Tenant or Guarantor filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (II) any or all of the limited liability companies
constituting Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Maryland
Owner, Requisite Operators, Master Tenant or Guarantor filing an answer
consenting to or soliciting or causing to be solicited or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (III) any or all of the limited liability
companies constituting Mortgage Borrower, Senior Mezzanine Borrower, Borrower,
Maryland Owner, Requisite Operators, Master Tenant or Guarantor consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for any of the limited liability companies
constituting Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Maryland
Owner, Requisite Operators, Master Tenant or Guarantor or any portion of the
Properties; or (IV) any or all of the limited liability companies constituting
Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Maryland Owner,
Requisite Operators, Master Tenant or Guarantor making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (B) Intentionally
Omitted; (C) if any or all of the limited liability companies constituting
Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Maryland Owner, Operator
or Master Tenant fails to obtain Lender's prior consent to any Transfer as
required by the Loan Agreement or the Mortgages; or (D) if upon the occurrence
and during the continuance of an Event of Default and Lender exercises its
remedies on account thereof and accelerates the Loan, Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant, Operator, Guarantor
or any other Restricted Party or any Affiliate thereof interferes in any manner
with the exercise of any of the rights, powers, privileges and other remedies
available to Lender or Servicer under the Loan Documents or otherwise fails to
cooperate (in each case at no cost to Guarantor) to enable Lender to obtain the
benefit of, including without limitation, the transfer to Lender or its
qualified designee, or cooperation in each case with Lender with respect to the
reissuance to Lender or its designee, of all material Health Care Licenses.

        (b)   Notwithstanding anything to the contrary in the Loan Agreement,
the Note or any of the Loan Documents, (A) Lender shall not be deemed to have
waived any right which Lender may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Debt secured by the Pledge Agreement or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents.

        1.3    Nature of Guaranty.    This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. The fact that at any time or from time to
time the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

3

--------------------------------------------------------------------------------



        1.4    Guaranteed Obligations Not Reduced by Offset.    The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower (other than the defense
of payment in full and satisfaction of the Guaranteed Obligations in question),
or any other party, against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

        1.5    Payment By Guarantor.    If all or any part of the Guaranteed
Obligations shall not be punctually paid when due (after any applicable grace
periods), whether upon demand, maturity, acceleration or otherwise, Guarantor
shall, promptly but in no event later than ten (10) Business Days after demand
therefor by Lender, and without presentment, protest, notice of protest, notice
of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender's address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received if given in accordance with the notice
provisions hereof.

        1.6    No Duty To Pursue Others.    It shall not be necessary for Lender
and, to the extent not prohibited by applicable law, Guarantor hereby waives any
rights which Guarantor may have to require Lender), in order to enforce the
obligations of Guarantor hereunder, first to (a) institute suit or exhaust its
remedies against Borrower or others liable on the Loan or the Guaranteed
Obligations or any other person, (b) enforce Lender's rights against any
collateral which shall ever have been given to secure the Loan, (c) enforce
Lender's rights against any other guarantors of the Guaranteed Obligations,
(d) join Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (e) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan, or (f) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

        1.7    Waivers.    Guarantor has reviewed the provisions of the Loan
Documents, and, to the extent not prohibited by applicable law, hereby waives
notice of (a) any loans or advances made by Lender to Borrower, (b) acceptance
of this Guaranty, (c) any amendment or extension of the Note, the Loan Agreement
or of any other Loan Documents, (d) the execution and delivery by Borrower and
Lender of any other loan or credit agreement or of Borrower's execution and
delivery of any promissory notes or other documents arising under the Loan
Documents or in connection with the Collateral, (e) the occurrence of any breach
by Borrower or an Event of Default, (f) Lender's transfer or disposition of the
Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of non-payment or default by Borrower and
(i) any other action at any time taken or omitted by Lender, and, generally, all
demands and notices of every kind in connection with this Guaranty (except as
specifically set forth herein), the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations.

        1.8    Payment of Expenses.    In the event that Guarantor should breach
or fail to timely perform any provisions of this Guaranty, Guarantor shall,
promptly but in no event later than ten (10) Business Days after demand therefor
by Lender, pay Lender all reasonable and customary costs and expenses (including
court costs and reasonable and customary attorneys' fees) incurred by Lender in
the enforcement hereof or the preservation of Lender's rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

4

--------------------------------------------------------------------------------



        1.9    Effect of Bankruptcy.    In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor's obligations hereunder shall not be
discharged except by Guarantor's performance of such obligations and then only
to the extent of such performance or upon other termination of this Guaranty.

        1.10    Waiver of Subrogation, Reimbursement and
Contribution.    Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably postpones and
subordinates, to the extent not prohibited by applicable law, any and all rights
it may now or hereafter have under any agreement until the payment in full of
both the Loan and any outstanding Guaranteed Obligations, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

        1.11    Borrower.    The term "Borrower" as used herein shall include
any new or successor limited liability company, corporation, association,
partnership (general or limited), joint venture, trust or other individual,
entity or organization formed as a result of any merger, reorganization, sale,
transfer, devise, gift or bequest of Borrower or any interest in Borrower.


ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR'S OBLIGATIONS


        Guarantor hereby consents and agrees to each of the following, and
agrees that Guarantor's obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives, to the extent not prohibited by applicable law, any common law,
equitable, statutory or other rights (including without limitation rights to
notice) which Guarantor might otherwise have as a result of or in connection
with any of the following:

        2.1    Modifications.    Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Loan Agreement, the other Loan Documents, or any other document,
instrument, contract or understanding between Borrower and Lender, or any other
parties, pertaining to the Guaranteed Obligations or any failure of Lender to
notify Guarantor of any such action.

        2.2    Adjustment.    Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or any
Guarantor.

        2.3    Condition of Borrower or Guarantor.    The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other party at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor, or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor, or any changes in the shareholders,
partners or members of Borrower or Guarantor; or any reorganization of Borrower
or Guarantor.

        2.4    Invalidity of Guaranteed Obligations.    The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations,
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (a) the Guaranteed Obligations, or any part thereof, exceeds the amount
permitted by law, (b) the act of

5

--------------------------------------------------------------------------------




creating the Guaranteed Obligations or any part thereof is ultra vires, (c) the
officers or representatives executing the Note, the Loan Agreement or the other
Loan Documents or otherwise creating the Guaranteed Obligations acted in excess
of their authority, (d) the Guaranteed Obligations violate applicable usury
laws, (e) the Borrower has valid defenses (other than the defense of payment in
full and satisfaction of the Guaranteed Obligations in question), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

        2.5    Release of Obligors.    Any full or partial release of the
liability of Borrower on the Guaranteed Obligations, or any part thereof (other
than for, and to the extent of, payment in full and satisfaction of the
Guaranteed Obligations in question), or of any co-guarantors, or any other
person or entity now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations, or any part thereof, it being
recognized, acknowledged and agreed by Guarantor that Guarantor may be required
to pay the Guaranteed Obligations in full without assistance or support of any
other party, and Guarantor has not been induced to enter into this Guaranty on
the basis of a contemplation, belief, understanding or agreement that other
Persons will be liable to pay or perform the Guaranteed Obligations, or that
Lender will look to other Persons to pay or perform the Guaranteed Obligations.

        2.6    Other Collateral.    The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

        2.7    Release of Collateral.    Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

        2.8    Care and Diligence.    The failure of Lender or any other party
to exercise diligence or reasonable care (except to the extent of Lender's gross
negligence or willful misconduct) in the preservation, protection, enforcement,
sale or other handling or treatment of all or any part of such collateral,
property or security, including but not limited to any neglect, delay, omission,
failure or refusal of Lender (a) to take or prosecute any action for the
collection of any of the Guaranteed Obligations or (b) to foreclose, or initiate
any action to foreclose, or, once commenced, prosecute to completion any action
to foreclose upon any security therefor, or (c) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

        2.9    Unenforceability.    The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

        2.10    Offset    Any existing or future right of offset, claim or
defense (other than for, and to the extent of, payment in full and satisfaction
of the Guaranteed Obligations in question) of Borrower

6

--------------------------------------------------------------------------------




against Lender, or any other Person, or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise.

        2.11    Merger.    The reorganization, merger or consolidation of
Borrower into or with any other corporation or entity.

        2.12    Preference.    Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, and Lender is required to refund
such payment or pay such amount to Borrower or someone else.

        2.13    Other Actions Taken or Omitted.    Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations if and when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        To induce Lender to enter into the Loan Documents and extend credit to
Borrower, Guarantor represents and warrants, as of the date hereof, to Lender as
follows:

        3.1    Benefit.    Guarantor is an affiliate of Borrower, is the owner
of a direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

        3.2    Familiarity and Reliance.    Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

        3.3    No Representation By Lender.    Neither Lender nor any other
party has made any representation, warranty or statement to Guarantor in order
to induce the Guarantor to execute this Guaranty.

        3.4    Legality.    The execution, delivery and performance by Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor which would have a material adverse effect
on Guarantor's ability to perform its obligations hereunder. This Guaranty is a
legal and binding obligation of Guarantor and is enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors' rights.

        3.5    Guarantor's Financial Condition.    As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, as of the date hereof, solvent, and has assets which, as
of the date hereof, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, including without limitation, the
Guaranteed Obligations, and has as of

7

--------------------------------------------------------------------------------




the date hereof, property and assets sufficient to satisfy and repay its
obligations and liabilities, including without limitation, the Guaranteed
Obligations.

        3.6    Survival.    All representations and warranties made by Guarantor
herein shall survive the execution hereof.


ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS


        4.1    Subordination of All Guarantor Claims.    As used herein, the
term "Guarantor Claims" shall mean all debts and liabilities of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or Operator
to Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or Operator thereon
be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person in
whose favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of Guarantor against Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Master Tenant or Operator (arising as a
result of subrogation or otherwise) as a result of Guarantor's payment of all or
a portion of the Guaranteed Obligations. Upon the occurrence and during the
continuance of an Event of Default, Guarantor shall not receive or collect,
directly or indirectly, from Borrower or any other party any amount upon the
Guarantor Claims until such time as Lender has accepted a cure of such Event of
Default or the Debt, the Senior Mezzanine Loan and the Mortgage Loan have been
paid in full.

        4.2    Claims in Bankruptcy.    In the event of receivership,
bankruptcy, reorganization, arrangement, debtor's relief, or other insolvency
proceedings involving Guarantor as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to Guarantor (the "Payment"), and which, as between
Borrower and Guarantor, shall constitute a credit against the Guarantor Claims,
then upon payment to Lender in full of the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
portion of the Guaranteed Obligations equal to the Payment.

        4.3    Payments Held in Trust.    In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Lender an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

        4.4    Liens Subordinate.    Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower's, Senior
Mezzanine Borrower's, Maryland Owner's or Mortgage Borrower's assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower's, Senior Mezzanine Borrower's, Maryland Owner's or Mortgage
Borrower's assets securing payment of the Guaranteed Obligations so long as the
Loan and such Guaranteed Obligations remain

8

--------------------------------------------------------------------------------




outstanding and unpaid, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender, not to be unreasonably withheld,
conditioned or delayed, Guarantor shall not (a) exercise or enforce any
creditor's right it may have against Borrower, Senior Mezzanine Borrower,
Maryland Owner or Mortgage Borrower, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor's relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower, Senior
Mezzanine Borrower, Maryland Owner or Mortgage Borrower held by Guarantor.


ARTICLE V

MISCELLANEOUS


        5.1    Waiver.    No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

        5.2    Notices.    Any notice, demand, statement, request or consent
made hereunder shall be in writing and shall be deemed to be received by the
addressee on the third day following the day such notice is deposited with the
United States Postal Service first class certified mail, return receipt
requested, addressed to the address, as set forth below, of the party to whom
such notice is to be given,

9

--------------------------------------------------------------------------------




or to such other address as either party shall in like manner designate in
writing. The addresses of the parties hereto are as follows:

Guarantor:   HCR ManorCare, Inc.
333 North Summit Street
Toledo, Ohio 43604
Attention: Chief Financial Officer
and:
 
Chief Legal Officer
with a copy to:
 
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: James I. Hisiger, Esq.
Facsimile No.: (212) 751-4864
Lender:
 
JPMorgan Chase Bank, N.A.
c/o Centerline Servicing Inc.
5221 N. O'Connor Blvd., Suite 600
Irving, Texas 75039
Attention: John Roach
Senior Vice President, Asset Management
Facsimile No. (972) 868-5493
with a copy to:
 
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Fredric L. Altschuler, Esq. and Steven M. Herman, Esq.
Facsimile No. (212) 504-6666

        5.3    Governing Law; Submission to Jurisdiction.    This Guaranty shall
be construed and enforced in accordance with the laws of the State of New York,
without regard to the conflicts of laws principles thereof (other than
Section 5-1401 of the New York General Obligations Law). Any legal suit, action
or proceeding against Lender or Guarantor arising out of or relating to this
Guaranty may at Guarantor's or Lender's option be instituted in any Federal or
State court in the City of New York, County of New York, pursuant to
Section 5-1402 of the New York General Obligations Law and Lender and Guarantor
each waives any objections which it may now or hereafter have based on venue
and/or forum non conveniens of any such suit, action or proceeding, and
Guarantor and Lender each hereby irrevocably submits to the jurisdiction of any
such court in any suit, action or proceeding. Guarantor does hereby designate
and appoint:

CT Corporation System
111 Eighth Avenue
New York, New York 10011    

        as its authorized agent to accept and acknowledge on its behalf service
of any and all process which may be served in any such suit, action or
proceeding in any Federal or State court in New York, New York, and agrees that
service of process upon said agent at said address and written notice of said
service mailed or delivered to Guarantor in the manner provided herein shall be
deemed in every respect effective service of process upon Guarantor in any such
suit, action or proceeding in the State of New York.

10

--------------------------------------------------------------------------------



        5.5    Invalid Provisions.    If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

        5.6    Amendments.    This Guaranty may be amended only by an instrument
in writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

        5.7    Parties Bound; Assignment; Joint and Several.    This Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives; provided, however,
that Guarantor may not, without the prior written consent of Lender, assign any
of its rights, powers, duties or obligations hereunder. If Guarantor consists of
more than one person or party, the obligations and liabilities of each such
person or party shall be joint and several.

        5.8    Headings.    Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.

        5.9    Recitals.    The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

        5.10    Counterparts.    To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

        5.11    Rights and Remedies.    If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

        5.12    Other Defined Terms.    Any capitalized term utilized herein
shall have the meaning as specified in the Loan Agreement, unless such term is
otherwise specifically defined herein.

        5.13    Entirety.    THIS GUARANTY EMBODIES THE FINAL AND ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER

11

--------------------------------------------------------------------------------




EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT
OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS
BETWEEN GUARANTOR AND LENDER.

        5.14    Waiver of Right To Trial By Jury.    GUARANTOR AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
LOAN AGREEMENT, THE PLEDGE AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF GUARANTOR
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
GUARANTOR AND LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY SUCH PARTY.

        5.15    Reinstatement in Certain Circumstances.    If at any time any
payment of the principal of or interest under the Note or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor's obligations hereunder with respect
to such payment shall be reinstated as though such payment is, at the time of
reinstatement, due but has not been made at such time.

        5.16    Intentionally Omitted.    

        5.17    Inconsistency.    If any of the terms of this Guaranty conflict
with the terms of the Loan Agreement, the terms of the Loan Agreement shall
govern.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Guaranty has been executed as of the day and
year first above written.

    GUARANTOR:
 
 
HCR MANORCARE, INC., a Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35



ARTICLE I NATURE AND SCOPE OF GUARANTY
ARTICLE II EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR'S
OBLIGATIONS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV SUBORDINATION OF CERTAIN INDEBTEDNESS
ARTICLE V MISCELLANEOUS
